Citation Nr: 1719784	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-31 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 2006 to April 2007.  The Veteran served in an imminent danger pay area from July 2006 to March 2007.  The record supports that the Veteran has additional active service, and participation in the U.S. Navy reserves and the U.S. Army National Guard; confirmation of these dates is requested in the remand below.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran withdrew his request for a Board hearing in March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was scheduled for a VA examination as to his hypertension on April 27, 2010.  The RO indicated that he failed to report for the examination.  However, the Veteran did show good cause as to his absence.  The record reflects two reports of contact dated April 8, 2010 and April 15, 2010 in which the Veteran requested that his examination be rescheduled, as he was moving due to a job change.  As such, the Veteran should be rescheduled for a VA examination to determine the nature, onset, and etiology of his hypertension.

Further, the Veteran's dates of active service and participation in the reserves should be further confirmed.  The record contains a DD-214 from May 2006 to April 2007, but the RO has reported that the Veteran also served on active duty in the U.S. Army from February 1991 to June 1991 and the U.S. Navy in April 2003.  The record supports that the Veteran has additional participation in the U.S. Navy reserves and the U.S. Army National Guard, but the exact dates and whether the participation was ACDUTRA or INACDUTRA is unclear.  To the extent possible, additional documentation to confirm active duty and reserve participation dates should be obtained.

Accordingly, the case is REMANDED for the following action:

1. To the extent possible, confirm active duty and reserve participation dates.  All pertinent documentation should be associated with the claims file.

The record contains a DD-214 from May 2006 to April 2007, but the RO has reported that the Veteran also served on active duty in the U.S. Army from February 1991 to June 1991 and the U.S. Navy in April 2003.  The record supports that the Veteran has additional participation in the U.S. Navy reserves and the U.S. Army National Guard, but the exact dates and whether the participation was ACDUTRA or INACDUTRA are unclear.  

2.  Then, schedule the Veteran for an appropriate examination as to his hypertension in the Washington, D.C. area.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should:

(a)  Detail all current diagnoses as related to the Veteran's claimed hypertension; and

(b)  Offer an opinion as to whether the current hypertension:

1.  had its onset during active service or is otherwise etiologically related to active service; 
   
2.  manifested to a compensable degree within one year following active service; 

3.  was permanently aggravated by active service;

4.  resulted from disease or injury incurred or aggravated while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

3.  Then, readjudicate the claim for service connection for hypertension.  In particular, review all the evidence that was submitted since the last SOC.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

